COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-119-CR



ARTURO RODRIGUEZ JR.	APPELLANT

V.

THE STATE OF TEXAS	STATE

----------

FROM CRIMINAL DISTRICT COURT NO. 4 OF 
TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We abated this case to the trial court on September 16, 2009 so that the trial court could determine whether appellant desires to prosecute his appeal.  At the abatement hearing held on October 9, 2009, appellant, in the presence of his appellate counsel and the State’s appellate counsel, stated on the record that he does not want to pursue his appeal.  We hold that this procedure substantially complies with rule 42.2(a) of the rules of appellate procedure.  
See 
Tex. R. App. P.
 
42.2(a).  

No decision of this court having been delivered before we received evidence of appellant’s desire to dismiss his appeal, we dismiss all pending motions and this appeal.  
See 
Tex. R. App. P.
 
42.2(a), 43.2(f). 									PER CURIAM

PANEL:  
DAUPHINOT
, GARDNER
, and 
WALKER
, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 
47.2(b)



DELIVERED: November 5, 2009
 

FOOTNOTES
1:See
 
Tex. R. App. P.
 
47.4.